DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 9 is cancelled.

Response to Applicant’s Amendment
	Applicant’s Amendment filed May 16, 2022 has been fully considered and entered.
Applicant’s arguments, see pages 7-9, filed May 16, 2022, with respect to claims 1-5, 8, 10 and 11 have been fully considered and are persuasive.  Accordingly, the prior art rejections set forth in the Office action mailed February 16, 2022 have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 8, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The cable entry sealing system defined by claim 1, comprising: 
a housing, having a first housing end and a second housing end; 
a sealing and shielding member having a portion insertable into the housing, the sealing and shielding member comprising: 
a plug portion, 
a medial sealing portion, extending from the plug portion, the medial sealing portion including a first raised edge, a lip sealing portion extending outwardly from the first raised edge, and a medial body section having a second raised edge, and 
an end sealing portion, extending from the medial sealing portion, and 
at least one compression member comprising a cable securing device and a clamping nut, coupled to the end sealing portion, 
wherein the sealing and shielding member comprises an overall outer shape that is complementary to the interior shape of the cable securing device and the clamping nut; and 
wherein the sealing and shielding member prevents contamination into the cable entry sealing system and distortion of the at least one compression member; or
The sealing and shielding member for a cable entry sealing system defined by claim 10, comprising: 
a plug portion, 
a medial sealing portion, extending from the plug portion, the medial sealing portion including a first raised edge, a lip sealing portion extending outwardly from the first raised edge, and a medial body section having a second raised edge, and 4Application No.: 17/107,798Attorney Docket No.: HI20-013Z 
an end sealing portion, extending from the medial sealing portion, 
wherein the sealing and shielding member comprises an overall outer shape that is complementary to the interior shape of at least one compression member, comprising a cable securing device and a clamping nut; and 
wherein the sealing and shielding member is configured to prevent contamination into a cable entry sealing system; or 
The telecommunication enclosure defined by claim 11, comprising: 
a base having at least one port disposed therein; and 
a cable entry sealing system insertable into the at least one port, the cable entry sealing system, comprising: 
a housing having a first housing end and a second housing end; 
a sealing and shielding member having a portion insertable into the housing, the sealing and shielding member comprising: 
a plug portion, 
a medial sealing portion, extending from the plug portion, the medial sealing portion including a first raised edge, a lip sealing portion extending outwardly from the first raised edge, and a medial body section having a second raised edge, and 
an end sealing portion, extending from the medial sealing portion, and 
at least one compression member, comprising a cable securing device and a clamping nut, coupled to the end sealing portion, wherein the sealing and shielding member comprises an overall outer shape that is complementary to the interior shape of the cable securing device and the clamping nut; and 
wherein the sealing and shielding member prevents contamination into the telecommunication enclosure.
Claims 2-5 and 8 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874